NUMBER 13-18-00474-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


        IN RE OFFICE OF THE ATTORNEY GENERAL OF TEXAS


                       On Petition for Writ of Mandamus.


                                        ORDER

            Before Justices Contreras, Longoria, and Hinojosa
                            Per Curiam Order

      Relator, the Office of the Attorney General of Texas, filed a petition for writ of

mandamus and motion for stay in the above cause on August 28, 2018. Through this

original proceeding, relator seeks to vacate an “Agreed Order to Reduce Child Support

to Judgment” signed on July 9, 2018 which eliminates past due child support arrearage

in the amount of $4,175.81. Through its motion to stay, the relator seeks to stay the July

9, 2018 order, and “any proceedings related to that order,” pending resolution of this

original proceeding.
       The Court, having examined and fully considered the motion to stay, is of the

opinion that it should be granted in part and denied in part. We grant the motion to stay

and order the provisions in the July 9, 2018 order which reduce the child support

arrearage and order the relator to “correct the amount of child support arrearage” to be

stayed pending further order of this Court or resolution of this original proceeding. See

TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief

is effective until the case is finally decided.”). We deny the motion to stay regarding other

provisions of the order which, inter alia, pertain to the provision of regular child support.

       The Court requests that the real parties in interest, Mark Smithson and Sara

Kotzur, or any others whose interest would be directly affected by the relief sought, file a

response to the petition for writ of mandamus on or before the expiration of ten days from

the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                        PER CURIAM

Delivered and filed the
29th day of August, 2018.




                                              2